DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 	Amend claim 1 to recite: 	A key accessory to be attached to surfaces of a holding part of a key, the key accessory comprising:
                a deforming member configured to be deformed into a shape by a holding force applied when a user carries out a locking operation with the key and to maintain the shape after having been deformed by the holding force to indicate that a locking operation has been performed; and
                a restoring member configured to cause the deforming member having the shape after the deformation to restore to its original shape before the deformation to indicate that the accessory is reset to be restored for a subsequent locking operation.
Reason(s) for Allowance
The amendments to the claims from 08/11/2021 in combination with the previous presented limitations and Examiner’s Amendment provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention, particularly a deforming member configured to be deformed into a shape by a holding force applied when a user carries out a locking operation with the key and to maintain the shape after having been deformed by the holding force to indicate that a locking operation has been performed; and a restoring member configured to cause the deforming member having the shape after the deformation to restore to its original shape before the deformation to indicate that the accessory is reset to be restored for a subsequent locking operation, in the manner claimed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684